Citation Nr: 1243414	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hypertension.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1984 to March 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran was afforded a Board hearing in September 2012, and a transcript is associated with the record.  The record was held open an additional 60 days; however, new evidence was not received.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the January 6, 2009, effective date of the grant of service connection, the Veteran's hypertension has been partly controlled by medications which more nearly approximates the criteria for a 10 percent rating.  Control is not shown complete, and significantly elevated pressures would be anticipated were it not for the regular use of medication.  He more nearly approximates the criteria for the next higher rating.


CONCLUSION OF LAW

With resolution of all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but no more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met as to this issue.  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The Veteran was afforded a VA examination, and the report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  He was provided the opportunity to present pertinent evidence and testimony, to include at a September 2012 hearing before the Board.  

In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The case is ready for adjudication on the instant matter.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected hypertension is currently rated pursuant to 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  

VA treatment records show that the Veteran's blood pressure readings remain elevated even with the use of medications.  The Veteran is prescribed such medications as Amlodipine, Hydrochlorothiazide, and Lisinopril in an attempt to control his blood pressure.  

Specifically, in July 2009 the Veteran's blood pressure readings were 160/79, and 139/78.  In March 2009 the Veteran's prescriptions included 50 milligrams of Hydrochlorothiazide, 20 milligrams of Lisinopril, and 10 milligrams of Amlodipine.  At his April 2009 VA examination the Veteran was on 25 milligrams of Hydrochlorothiazide, 20 milligrams of Lisinopril, and 10 milligrams of Amlodipine, and his blood pressure readings were 140/70, 140/80, and 140/80.  Blood pressure readings in March 2010 were 160/98 and 163/98.  

During the September 2012 hearing the Veteran testified that his blood pressure medications had recently increased, and that even with diet, exercise, lifestyle changes, and medication his blood pressure was not consistently controlled.  Depending on his blood pressure readings, he received follow-up treatment approximately every two to three months, or every six months.  The Veteran reported that his blood pressure readings averaged 160/100.  He indicated that he experienced headaches along with his elevated blood pressure readings in 2010.  
The Board has carefully considered the Veteran's pleadings regarding his symptoms, which include headaches and elevated blood pressure readings even while on medication.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated. 

The record shows that the Veteran requires medication to obtain and maintain the stability of his hypertension.  Specifically, on several occasions the Veteran has had suboptimal control of his hypertension and adjustments to his medications were necessary to control his hypertension.  The Veteran is shown to be taking continuous medication for control of his hypertension, including Amlodipine, Hydrochlorothiazide, and Lisinopril.  It is indicated that there is no history of sufficient elevated ratings to warrant a compensable rating.  The records indicate some elevated ratings even while taking medications.  It seems reasonable that were the Veteran to be off medication completely, he would meet the schedular history of diastolic pressure predominantly 100 or more, which would require a compensable rating.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The fact that the Veteran is taking several medications for control of his hypertension is sufficient to more nearly approximate the criteria for the 10 percent evaluation.  As such, a 10 percent rating, but no more, is warranted under Diagnostic Code 7101.  As the Veteran's diastolic pressure has not been predominantly 110 or more, or his systolic pressure has not been predominantly 200 or more, the next higher, 20 percent rating, is not warranted under Diagnostic Code 7101.  Staged ratings have been considered, but are not warranted.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's symptomatology, to include elevated blood pressure readings and the use of continuous medication in an attempt to control the same, as well as headaches, are adequately contemplated by the rating schedule for hypertension.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Thus, in light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected hypertension more nearly approximates an initial 10 percent disability rating, but no higher. 


ORDER

An initial 10 percent rating, but no higher, for service-connected hypertension, is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

Regarding his claim of entitlement to service connection for diabetes mellitus, the Board finds that additional development is necessary to decide the claim.  

The Veteran's service treatment records show that on May 1984 entrance examination the Veteran weighed 157 pounds, and a urinalysis was negative for sugar or albumin.  February 1989 separation examination showed that the Veteran weighed 204 pounds, and a urinalysis was negative for sugar or albumin.  The Veteran was first diagnosed with diabetes in April 2008.  At his September 2012 hearing, the Veteran explained that he first experienced symptoms of diabetes mellitus in 2007 when he had difficulty with his eyes.  VA treatment records show that he reported frequent thirst and urination during his time of initial diagnosis.  

Treatment records show that the Veteran's weight fluctuated between approximately 238 and 274 pounds between 2004 and 2009.  The Veteran has contended that his weight gain began while in service, or that the cleaning solvents and chemicals that he used while in service caused him to develop diabetes mellitus.  Service treatment records do show that the Veteran gained weight while in service.  

There is currently not a VA examination regarding the nature and etiology of the Veteran's diabetes mellitus, and in light of the Veteran's contentions the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4)(2012).  As such, the claim is remanded. 

While on remand, any additional VA treatment records since 2010 should be associated with the claims folder.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records since 2010.  If records are identified and sought but not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  Following receipt of any available outstanding treatment records, but whether or not records are obtained, schedule the Veteran for a VA examination by an appropriately qualified health care professional in order to determine the nature and etiology of his diabetes mellitus.  The claims folder must be made available to and reviewed by the examiner.  Any appropriate testing deemed necessary by the examiner should be conducted.  

The examiner is requested to provide an opinion indicating whether it is at least as likely as not (a 50 percent probability) that the Veteran's diabetes mellitus is due to or caused by service, to include any weight gain (or disability manifested by weight gain) or exposure to cleaning chemicals while in service.  A rationale for opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should so state, and indicate why the requested opinion would resort to speculation.

3.  Following any additional development as necessary, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


